Name: 2008/728/EC: Council Decision of 15Ã September 2008 appointing a Belgian member and a Belgian alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 2008-09-16

 16.9.2008 EN Official Journal of the European Union L 247/26 COUNCIL DECISION of 15 September 2008 appointing a Belgian member and a Belgian alternate member of the Committee of the Regions (2008/728/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal of the Belgian Government, Whereas: (1) On 24 January 2006, the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) A members seat on the Committee of the Regions has become vacant following the resignation of Mrs JoÃ «lle KAPOMPOLÃ . An alternate members seat has become vacant following the appointment of Mr Patrick LACHAERT as a member of the Committee of the Regions, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010: (a) as a member: Mr Patrick LACHAERT, Vlaams Volksvertegenwoordiger (change of mandate); and (b) as an alternate member: Mr Marc VAN DEN ABEELEN, Vlaams Volksvertegenwoordiger. Article 2 This Decision shall take effect on the day of its adoption. Done at Brussels, 15 September 2008. For the Council The President B. KOUCHNER (1) OJ L 56, 25.2.2006, p. 75.